MEMORANDUM OPINION


No. 04-05-00338-CV

Jason JACOBY and C.E. Entertainment, Ltd.,
Appellants

v.

Alfredo HINOJOSA, Gustavo Felix, and O.K. Corral, Inc.,
Appellees

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-05864
Honorable Michael P. Peden, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   October 5, 2005

DISMISSED FOR LACK OF JURISDICTION
            Jason Jacoby’s and C.E. Entertainment, Ltd.’s notice of appeal states they are appealing the
partial summary judgments signed December 11, 2003 and October 1, 2004, and made final by the
“Final Judgment” signed by the trial court on May 12, 2005. Because there are unresolved claims
pending in the trial court, and the May 12, 2005 judgment does not “clearly and unequivocally state[]
that it finally disposes of all claims and all parties,” we dismiss the appeal for want of jurisdiction. 
See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001). 
 
                                                                                    PER CURIAM